Case 3:13-cr-00226-RNC Document 528-4 Filed 01/04/21 Page 1 of 1          Ll $. FOSI;ACì1.     þ Rlrrvuv nowe s
                                                                                f.           iÏ::"'"-e!.';
                                                                                         ") &"ej..-(:t... ... :t ..;';
                                                                          ",'r;    ':l r,:1.
                                                                          \"¡.¿ :l',                              ".¿
                                                                          "Ll V        ''    t-:/? - '-ë

                                                                          ðr?n.01 $ #ffim.4,ffie
                                                                          üü013Ð'1 655 DH0             30    2-02A

                                      É'+t]E   üünu   3 1.'å   ?   b55a
                             ?t]1,?
